          Case 1:13-cr-00414-SHS Document 774 Filed 06/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA,                                     :    13-Cr-414 (SHS)

                 -v-                                          :    ORDER

MALIK CROCKER,                                                :

                          Defendant.                          :

---------------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

       The violation of supervised release proceeding scheduled for June 24, 2021, at 9:00
a.m., will occur as a videoconference using the CourtCall platform. Defense counsel will be
given an opportunity to speak with the defendant by telephone for 15 minutes before the
proceeding begins; defense counsel should make sure to answer the telephone number that was
previously provided to Chambers at that time.

        To optimize the quality of the video feed, only the Court, the defendant, defense counsel,
and counsel for the government will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel
per party may participate. Co-counsel, members of the press, and the public may access the audio
feed of the conference by dialing 855-268-7844 and using access code 32091812# and PIN
9921299#.

        In advance of the conference, Chambers will email the parties with further information on
how to access the conference. Those participating by video will be provided a link to be pasted
into their browser. The link is non-transferrable and can be used by only one person;
further, it should be used only at the time of the conference because accessing it earlier may
cause disruptions to other proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:

       Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.

        Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as close
to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may cause delays or
dropped feeds.
         Case 1:13-cr-00414-SHS Document 774 Filed 06/17/21 Page 2 of 4




       Minimize the number of others using the same WiFi router during the conference.

        Further, all participants must identify themselves every time they speak, spell any proper
names for the court reporter, and take care not to interrupt or speak over one another. Finally, all
of those accessing the conference — whether in listen-only mode or otherwise — are reminded
that recording or rebroadcasting of the proceeding is prohibited by law.

        If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel should call 888-273-3658 and use access code 7004275 to join the
call. (Members of the press and public may call the same number but will not be permitted to
speak during the conference.) In that event, and in accordance with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-jesse-m-furman, counsel should adhere to the following
rules and guidelines during the hearing:

       Each party should designate a single lawyer to speak on its behalf (including when noting
the appearances of other counsel on the telephone).

        Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use voice-activated systems that do not allow
the user to know when someone else is trying to speak at the same time.

       To facilitate an orderly teleconference and the creation of an accurate transcript, counsel
are required to identify themselves every time they speak. Counsel should spell any proper
names for the court reporter. Counsel should also take special care not to interrupt or speak over
one another.

       If there is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the new participant
and confirm that the court reporter has not been dropped from the call.

        If possible, defense counsel shall discuss the attached Waiver of Right to Be Present at
Criminal Proceeding with the defendant prior to the proceeding. If the defendant consents and is
able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of
March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24
hours prior to the proceeding. In the event the defendant consents, but counsel is unable to
obtain or affix the defendant’s signature on the form, the Court will conduct an inquiry at the
outset of the proceeding to determine whether it is appropriate for the Court to add the
defendant’s signature to the form.

        To the extent that there are any documents relevant to the proceeding (e.g., proposed
orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to
the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
proceeding. To the extent any documents require the defendant’s signature, defense counsel



                                                  2
         Case 1:13-cr-00414-SHS Document 774 Filed 06/17/21 Page 3 of 4




should endeavor to get them signed in advance of the proceeding as set forth above; if defense
counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine
whether it is appropriate for the Court to add the defendant’s signature.


Dated: New York, New York
       June 17, 2021




                                                3
          Case 1:13-cr-00414-SHS Document 774 Filed 06/17/21 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,                            :         13-Cr-414 (SHS)

                 -v-                                 :         CONSENT ORDER

MALIK CROCKER,                                       :

                          Defendant.                 :

-------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

       Defendant hereby voluntarily consents to participate in the following proceeding via
videoconference or teleconference:

                 Initial Appearance/Appointment of Counsel

                 Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
                 Indictment Form)

                 Preliminary Hearing on Felony Complaint

                 Bail/Revocation/Detention Hearing

                 Status and/or Scheduling Conference

                 Misdemeanor Plea/Trial/Sentence



Defendant’s Signature (Judge may obtain                        Defense Counsel’s Signature
Verbal consent on Record and Sign for Defendant)


Print Defendant’s Name                                         Print Defense Counsel’s Name


This proceeding was conducted by reliable videoconferencing and teleconferencing technology.



Date                                                           Sidney H. Stein, U.S.D.J.



                                                           4
